Vinn Bassett filed this suit against Mrs. R. E. Burton and James B. Burnette and wife, upon five vendor's lien promissory notes and sought foreclosure of the lien securing such notes.
James B. Burnette and wife answered that they had purchased the land, on September 26, 1933, from Frank G. Crow, under a contract, through A. J. McColl, Inc., as his agent. That on the same date conveyances had been made through Crow and wife to Mrs. R. E. Burton and to James B. Burnette and wife. They further answered that they had been defrauded in the purchase of such land and sought to be relieved of the payment of the notes on account of the fraud. Frank G. Crow was impleaded, and answered, denying the fraud and the alleged agency of A. J. McColl, Inc.; that if any fraud had been committed the same had long since been waived. Other pleas were filed by the parties, which we deem unnecessary to mention.
There was a trial to the court, without a jury, and judgment was rendered upon the notes against R. E. Burton, and foreclosure of the lien against R. E. Burton and James B. Burnette and wife. The Burnettes appeal.
The trial court found that no fraudulent representations were made in the exchange of lands; that A. J. McColl, Inc., was not the agent of Frank G. Crow; and that the Burnettes had assumed the notes. In fact, all questions of fact and law were determined in favor of the appellees. The appellants, by this appeal, through several propositions, question such findings. The rule is well established that findings of fact of a trial court will not be disturbed by an appellate court, where there is some evidence to support them, even though the evidence is conflicting. 3 Tex.Jur. p. 1102, § 771.
It is our opinion that the evidence in the instant case supports the findings *Page 484 
of the trial court, therefore, such findings will be adopted by this Court.
All material facts necessary to support a judgment against appellants in favor of appellees having been found to exist, the trial court correctly rendered judgment thereon. Accordingly the judgment is affirmed.